Title: To George Washington from Brigadier General Peter Muhlenberg, 8 August 1780
From: Muhlenberg, John Peter Gabriel
To: Washington, George


					
						Sir
						Fredericksburg [Va.] August the 8th 1780
					
					By this days post I was honord with Your Excellencys Letter, directed to Major Genl Gates, or in his Absence to me—containing the Arrangement of the Officers, belonging to Colo. Gists Regiment. Enclosd I do myself the Honor to transmit Your Excellency The Bill for raising the 3000 New Levies; and likewise a Letter I have just receivd from General Gates. I shall set out in the Morning for Chesterfield Court house, in order to send in such of the Old Soldiers as are there at present. As some of the Officers were om⟨itted⟩ in the first Return I had the Honor to tr⟨ansmit⟩ Your Excellency, I have since arangd them to their Old Battallions as far as possible. I have the Honor to be with great Respect Your Excellencys Most Obedt hble Servt
					
						P: Muhlenberg
					
				